Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-18 are allowable.
The prior art is silent with respect to:
Claim 1. Read a bit value of the mode register; and cause, based on the bit value of the mode register, a portion of input/output (I/O) contacts on a bottom side of the logic layer to be active and a remaining portion of the I/O contacts to be inactive, the portion of I/O contacts arranged to receive or transmit I/O signals for one or more data channels to access at least one memory array maintained on at least one memory die of the plurality of stacked memory dice, in combination with other limitations. 
Claim 10. Reading a bit value of the mode register; and causing, based on the bit value of the mode register, a portion of input/output (I/O) contacts on a bottom side of the logic layer to be active and a remaining portion of the I/O contacts to be inactive, the portion of I/O contacts arranged to receive or transmit I/O signals for one or more data channels to access at least one memory array maintained on at least one memory die the plurality of stack memory dice, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827